PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of
Nandra, et al.
Application No. 15/998,635
Filed: August 16, 2018
Attorney Docket No: 10950-1016348PF  


:
:
:                       DECISION ON PETITION
:
:

CORRECTED DECISION


This is a decision on the petition under 37 CFR 1.137(a), filed July 10, 2019 and supplemental filed on April 1, 2021, to revive the above-identified application. The decision mailed November 21, 2019 is hereby vacated as of the mail date of this decision. 

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Notice to File Missing Parts of Nonprovisional Application (Notice), mailed September 13, 2018. The Notice set period for reply of two (2) months from the mail date of the Notice. No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on November 14, 2018. The Office mailed a Notice of Abandonment on May 15, 2019.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of  $150.00 basic filing fee, $80.00 surcharge fee, $330.00 search fee, $380.00 examination fee, the non-electronic filing fee of $200.00 and a preliminary amendment, (2) the petition fee of $500.00, and (3) a proper statement of unintentional delay.

According to USPTO finance records, the electronic basic filing fee was submitted twice - first on July 10, 2019 for $75.00 and again on April 1, 2021 for $80.00.  The two fees will be combined and applied towards payment of the non-electronic basic filing fee of $150.00.  Petitioner may request a refund of the overage of $5.00 by writing to the following address: Mail Stop 16, Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450. 

The application is being referred to the Office of Patent Application Processing for review of the responses filed July 10, 2019 and April 1, 2021.

Telephone inquiries concerning this decision should be directed to Paralegal Specialist Debra Wyatt at (571) 272-3621.


/LIANA S WALSH/Lead Paralegal Specialist, OPET